                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ROBERT EBINGER,

              Plaintiff,

v.                                                       Case No. 8:18-cv-2162-T-AEP

NANCY A BERRYHILL,
Acting Commissioner of Social Security,

              Defendant.
                                           /

                                             ORDER

       This cause comes before the Court upon the Commissioner’s Motion for Entry of

Judgment with Remand (Doc. 19). 1 The Commissioner contends that remand is appropriate for

the following reasons:

       On remand, the Appeals Council will instruct the administrative law judge to
       offer Claimant an opportunity for a new hearing, and, if the ALJ relies upon
       vocational expert testimony, to inquire about any possible conflicts between the
       vocational expert’s testimony and information provided in the Dictionary of
       Occupational Titles (DOT) and resolve any apparent conflicts, including any
       apparent conflicts with the General Educational Development levels listed in the
       DOT.

(Doc. 19). Plaintiff does not object to the relief requested. Accordingly, for the reasons stated

in the Commissioner’s motion, it is hereby

       ORDERED:

       1. The Commissioner’s Motion for Entry of Judgment with Remand (Doc. 19) is

GRANTED.


       1
         The parties consented to proceed before the undersigned pursuant to 28 U.S.C. §
636(c) (Doc. 13).
       2. The Clerk is directed to enter judgment for Plaintiff with instructions that the

Commissioner’s decision is REVERSED under sentence four of 42 U.S.C. § 405(g) and the

case is REMANDED for further administrative proceedings consistent with the reasons stated

in the Commissioner’s motion.

       3. The Clerk is directed to close the case.

       DONE AND ORDERED in Tampa, Florida, this 18th day of April, 2019.




cc: Counsel of record




                                               2
